Name: 80/1270/EEC: Council Decision of 22 December 1980 concerning a supplementary programme to combat poverty
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-12-31

 Avis juridique important|31980D127080/1270/EEC: Council Decision of 22 December 1980 concerning a supplementary programme to combat poverty Official Journal L 375 , 31/12/1980 P. 0068 - 0069 Greek special edition: Chapter 05 Volume 4 P. 0048 +++++( 1 ) OJ NO C 147 , 16 . 6 . 1980 , P . 65 . ( 2 ) OJ NO C 113 , 7 . 5 . 1980 , P . 32 . ( 3 ) OJ NO L 199 , 30 . 7 . 1975 , P . 34 . ( 4 ) OJ NO L 322 , 17 . 12 . 1977 , P . 28 . COUNCIL DECISION OF 22 DECEMBER 1980 CONCERNING A SUPPLEMENTARY PROGRAMME TO COMBAT POVERTY ( 80/1270/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 235 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ) , WHEREAS IN ITS DECISION 75/458/EEC OF 22 JULY 1975 CONCERNING A PROGRAMME OF PILOT SCHEMES AND STUDIES TO COMBAT POVERTY ( 3 ) , AS AMENDED BY DECISION 77/779/EEC ( 4 ) , THE COUNCIL EMPOWERED THE COMMISSION TO PROMOTE OR PROVIDE FINANCIAL ASSISTANCE FOR PILOT SCHEMES WHICH TEST AND DEVELOP NEW METHODS OF HELPING PERSONS BESET BY OR THREATENED WITH POVERTY IN THE COMMUNITY , AND TO PROMOTE , CARRY OUT OR PROVIDE FINANCIAL ASSISTANCE FOR PILOT STUDIES TO IMPROVE UNDERSTANDING OF THE NATURE , CAUSES , SCOPE AND MECHANICS OF POVERTY IN THE COMMUNITY , WITHIN THE LIMITS OF THE RELEVANT APPROPRIATIONS ENTERED IN THE BUDGETS OF THE COMMUNITIES FOR 1975 , 1976 , 1977 , 1978 AND 1979 ; WHEREAS THE COMMISSION HAS ESTABLISHED A PROGRAMME CONSISTING OF : - 29 PILOT SCHEMES AND STUDIES , - THE PREPARATION OF AN EVALUATION REPORT FOR THE PROGRAMME , - THE PREPARATION OF EIGHT NATIONAL REPORTS ON POVERTY AND MEASURES TAKEN TO COMBAT IT IN THE MEMBER STATES ; WHEREAS , IN ACCORDANCE WITH ARTICLE 6 OF DECISION 75/458/EEC THE COMMISSION HAS SUBMITTED TO THE COUNCIL AND THE EUROPEAN PARLIAMENT A SECOND REPORT ON PROGRESS OF THE ACTIVITIES IN THIS FIELD ; WHEREAS , IN ACCORDANCE WITH THE SAID PROVISION THE COMMISSION WILL SUBMIT , UPON COMPLETION OF THE PROGRAMME AND NOT LATER THAN 30 JUNE 1981 , A FINAL REPORT INCLUDING AN EVALUATION OF THE RESULTS OBTAINED ; WHEREAS WITHOUT PREJUDICE TO THIS REPORT , THE COMMISSION HAS ALREADY SUBMITTED AN INTERIM REPORT EVALUATING THE PROGRAMME ON THE BASIS OF THE PARTIAL DATA AVAILABLE ; WHEREAS IT IS DESIRABLE , IN VIEW BOTH OF EXISTING BUDGETARY BALANCES AND THE APPROPRIATIONS PROVIDED FOR 1981 , TO PERMIT , UP TO THE AMOUNT OF THE REMAINING PAYMENT APPROPRIATIONS , THE CONTINUATION FOR ONE YEAR OF AN ACTION DESIGNED TO BROADEN AND SUPPLEMENT , THROUGH THE ORGANIZATION OF STUDIES AND SEMINARS , INFORMATION SUCH AS WILL ENABLE CERTAIN IMPORTANT ASPECTS OF THE PROGRAMME TO BE EVALUATED , HAS DECIDED AS FOLLOWS : ARTICLE 1 WITHIN THE LIMITS OF THE APPROPRIATIONS REMAINING AVAILABLE UNDER ARTICLE 306 OF THE BUDGET OF THE EUROPEAN COMMUNITIES FOR 1980 , THE COMMISSION MAY , UNTIL 30 NOVEMBER 1981 , IN ORDER TO BROADEN AND SUPPLEMENT THE EVALUATION OF THE PROGRAMME TO COMBAT POVERTY , LAID DOWN UNDER ARTICLE 6 OF DECISION 75/458/EEC , FOR NO LATER THAN 30 JUNE 1981 , PROMOTE , COMPLETE , FINANCE OR CARRY OUT STUDIES AND SEMINARS INTENDED TO FILL GAPS IN VARIOUS IMPORTANT ASPECTS AS REGARDS COMBATING POVERTY AS DEFINED IN ARTICLE 1 OF THE SAID DECISION . THE COMMITMENT APPROPRIATIONS ENTERED IN THE 1981 BUDGET MAY BE USED UP TO THE AMOUNT OF THE REMAINING PAYMENT APPROPRIATIONS . ARTICLE 2 AS REGARDS THE CONDITIONS FOR GRANTING COMMUNITY FINANCIAL ASSISTANCE AND FOR THE CONDUCT OF OPERATIONS , ARTICLES 2 , 3 , 4 AND 5 OF DECISION 75/458/EEC SHALL APPLY FOR THE PURPOSES OF THIS DECISION . ARTICLE 3 THIS DECISION SHALL ENTER INTO FORCE ON THE FIFTH DAY FOLLOWING ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . IT SHALL TAKE EFFECT AS FROM 1 DECEMBER 1980 . DONE AT BRUSSELS , 22 DECEMBER 1980 . FOR THE COUNCIL THE PRESIDENT J . SANTER